Citation Nr: 0917618	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  03-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had verified active service from October 1958 to 
July 1969 and from February 1979 to September 1983.  His DD 
Form 214 shows that he served on active duty in excess of 24 
years.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the RO that 
denied the Veteran' original claim of service connection for 
diabetes mellitus, including as being due to the exposure to 
Agent Orange.  


FINDINGS OF FACT

1.  The Veteran served aboard the USS Yorktown during the 
Vietnam Era but is not shown to have had duty or visitation 
in the Republic of Vietnam.   

2.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus in service or for many years 
thereafter.  

3.  The currently demonstrated diabetes mellitus is not shown 
to be due to any event or incident of the Veteran's active 
service, including as due to claim Agent Orange exposure.  


CONCLUSION OF LAW

The Veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein; nor may it be presumed to be due to 
the exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309(a), (e), (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In letters dated in July 2001, and April 2004 and May 2005, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate a claim for service 
connection, including due to exposure to Agent Orange as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any outstanding 
evidence that pertained to the claim.  

In the April 2004 letter, the Veteran was specifically 
advised of the need to show that he served within the 
Republic of Vietnam during the Vietnam era in order for the 
presumption of exposure to Agent Orange to attach.  

With respect to the Dingess requirements, the VCAA 
notification letters of record failed to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claim on appeal.  However, 
such failure is harmless.  The preponderance of the evidence 
is against the claim; hence, any question as to a disability 
rating and an effective date to be assigned is moot.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records and examination reports, and the 
Veteran's own statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He has been an active participant 
in the claims process and has been fully informed of the 
status of his claim.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as diabetes mellitus, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), chronic lymphocytic leukemia, 
multiple myeloma, prostate cancer, acute and subacute 
peripheral neuropathy, respiratory cancers (cancers of the 
lung, bronchus, trachea, or larynx), and diabetes mellitus 
(Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The current Manual provisions (M 21-1MR, Part IV, Subpart 
ii, 2.C.10), however, provide that the presumption of 
exposure under 38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 
3.309(e) applies only to veterans who served on active duty 
within the boundaries of the Republic of Vietnam during the 
Vietnam Era.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Proof of direct service connection between exposure and 
disease entails showing that exposure during service actually 
caused the malady which develops years later.  Actual 
causation carries a very difficult burden of proof.  See 
Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence shows that the Veteran served in the United 
States Navy aboard the USS Yorktown during the Vietnam Era.  
His service treatment record does not show any complaints or 
findings for diabetes mellitus.  Upon separation examination 
in August 1983, his glucose was within normal limits and 
diabetes mellitus was not diagnosed.  

Moreover, the evidence shows that the disease was not 
manifest to a compensable degree within one year of his 
discharge from military service in September 1983.  In fact, 
the Veteran reported in his May 2001 claim that the disease 
had been diagnosed two years earlier, and other medical 
records confirm this fact.  

The Veteran has not alleged, and the evidence does not show 
that he had any duty or visitation in-country in the 
Republic of Vietnam during his service.  As such, exposure 
to Agent Orange may not be presumed.  The Veteran also has 
not submitted any competent evidence to support his 
assertions of developing diabetes mellitus due to Agent 
Orange exposure.  

Consequently, although he has been diagnosed with diabetes 
mellitus, service connection for the disability is not 
warranted on a presumptive basis pursuant to 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  

Finally, there is no medical opinion linking the Veteran's 
currently diagnosed diabetes mellitus to his military 
service.  

To the extent that the Veteran asserts that his diabetes 
mellitus is related to his military service, including 
exposure to Agent Orange, he is not shown to have any medical 
expertise.  Hence, his statements are insufficient upon which 
to base a grant of service connection.  See Espiritu, supra.  

Moreover, the Board notes that, although the Veteran was not 
afforded a VA examination to specifically ascertain whether 
is diabetes mellitus is due to his active military service, 
the Board finds that such examination is not necessary.  In 
the absence of any treatment in service for diabetes 
mellitus, any opinion rendered on the matter would be 
speculative in nature.  Hence, there is no reasonable 
possibility that the findings from such examination would aid 
in substantiating the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus, including as due to 
exposure to Agent Orange is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


